DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 6/30/2021, amended claims 1-2, 4, 8, and 10-12 and cancelled claim 9 are acknowledged. Claims 1-8 and 10-12 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "inappropriately reacting to" is a relative term which renders the claim indefinite. The term "inappropriately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 4 recites the indefinite limitation “a mat providing sympathetic ganglia chain simulation and audible transmission of sound via at least one speaker” in lines 2-3, which renders the claim indefinite because it is unclear if this recitation of “stimulation” and “transmission of sound” refers to the same “stimulation” (i.e. “transcutaneous electrical nerve stimulation” as recited in lines 3-4 of claim 1) and “sound” (i.e. “a digitized sound” as recited in line 6 of claim 1), or a separate and distinct stimulation and/or a separate and distinct sound. That is, it is unclear if the mat provides the “transcutaneous electrical nerve stimulation” and “digitized sound” as previously recited in claim 1, or instead provides a separate electrical stimulation and sound.
Claims 3 and 5-7 are rejected based on their dependence from claims 1 and 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 10-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 8 recites the limitation “the living body forming a new association with the stimulus and modifying a physiological reaction to the stimulus” in lines 6-7, which under the broadest reasonable interpretation of the claim language, appears to positively recite and encompass a human organism (i.e. “the living body”).
Claims 10-12 are rejected based on their dependence from claim 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Buegner (US Patent No. 6,688,890 B2) (previously cited) in view of Tomilson et al. (US Patent No. 7,761,149 B2) (previously cited) and Schwab et al. (US Publication No. 2016/0331962 A1) (previously cited).

Regarding claim 1, von Buegner teaches a method of training a living body to not react to benign stimuli, comprising:

It is noted von Buegner does not specifically teach presenting an agent to a surface of a skin of the living body or electrically stimulating a sympathetic ganglia by transcutaneous, electrical nerve stimulation.
However, Tomilson et al. teaches presenting an agent (12) to a surface (14) of a skin of the living body and electrically stimulating the living body (see Figure 12 and col. 4, lines 18-28). Schwab et al. teaches electrically stimulating a sympathetic ganglia by transcutaneous, electrical nerve stimulation ([0014], [0021]-[0023], [0040], and [0041]).
The combination of von Buegner, Tomilson et al., and Schwab et al. teaches forming a new association with the stimulus and modifying a physiological reaction to the stimulus by a computer playing a digitized sound, the sound being a digital audio representation of a stimulus the living body is inappropriately reacting to while said electrically stimulating the sympathetic ganglia by transcutaneous, electrical nerve stimulation (see von Buegner: col. 5, lines 4-19 and col. 10, lines 18-31; Tomilson et al.: col. 4, lines 18-28; and Schwab et al.: [0011] and [0019]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the computer playing a digitized audio representation of a substance the living body is inappropriately reacting to of von Buegner, the step of presenting an agent to a surface of a skin of the living body of Tomilson et al., and the step of electrically stimulating a sympathetic ganglia by 
Regarding claim 2, von Buegner teaches providing visual signals while the computer plays a digitized sound, the sound being a digital audio representation of a stimulus to which the living body is inappropriately reacting (see col. 2, lines 21-25, col. 5, lines 4-19, col. 7, lines 52-55, and col. 10, lines 18-31).
Regarding claim 3, von Buegner teaches the computer maintaining a database that breaks stimuli down into components (see col. 3, lines 3-20 and col. 5, lines 44-58).
Regarding claim 8, von Buegner teaches a method of training a living body to not react to benign stimuli, comprising:
playing a sound via at least one speaker, the sound being a digital audio representation of a stimulus to which the living body is reacting (see col. 2, lines 21-25, col. 5, lines 4-19, col. 7, lines 52-55, and col. 10, lines 18-31); and
the living body forming a new association with the stimulus and modifying a physiological reaction to the stimulus (see col. 5, lines 4-19 and col. 10, lines 18-31).

However, Tomilson et al. teaches presenting an agent (12) to a surface (14) of a skin of the living body and electrically stimulating the living body (see Figure 12 and col. 4, lines 18-28). Schwab et al. teaches electrically stimulating a sympathetic ganglia of the living body ([0014], [0021]-[0023], [0040], and [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the step of playing a sound via at least one speaker, the sound being a digital audio representation of a stimulus to which the living body is reacting of von Buegner, the step of presenting an agent to a surface of a skin of the living body of Tomilson et al., and the step of stimulating a sympathetic ganglia of the living body of Schwab et al., so as to obtain information about the psychosomatic state of the subject, in particular about preferences and inclinations (see von Buegner: Abstract), reduce the symptoms of allergic reactions using electrical energy stimulation (see Tomilson et al.: col. 1, lines 6-11), and enhance the subject’s sympathetic tone to immune-suppress the patient, suppress the subject’s baseline sympathetic tone to suppress disease-associated increases in immune function, or increase activity of the subject’s intact sympathetic circuitry to suppress the subject’s immune function (see Schwab et al.: [0020]).
Regarding claim 11, Schwab et al. teaches stimulation of the sympathetic ganglia is achieved via transcutaneous electrical nerve stimulation ([0014], [0021]-[0023], [0040], and [0041]).
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Buegner, Tomilson et al., and Schwab et al., further in view of Moriyasu (US Patent No. 6,027,463) (previously cited).

Regarding claims 4 and 5, it is noted none of von Buegner, Tomilson et al., or Schwab et al. specifically teach a mat providing sympathetic ganglia chain stimulation and audible transmission of sound via at least one speaker, wherein the mat contains vibration motors designed for stimulation. However, Moriyasu teaches a mat (1200) providing sympathetic ganglia chain simulation and audible transmission of sound via at least one speaker, wherein the mat contains vibration motors (1211, 1212, 1213, 1214, 1215, 1221, 1222,1231, 1232, 1233, 1234, 1235) designed for stimulation (see Figure 1 and col. 3, lines 27-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of von Buegner, Tomilson et al., and Schwab et al. to include a mat providing sympathetic ganglia chain simulation and audible transmission of sound, wherein the mat contains vibratory motors designed for stimulation, as disclosed in Moriyasu, so as to provide improved stimulation and intense massage to specific zones of the body in response to the sound (see Moriyasu: col. 2, lines 14-17).
Regarding claim 6, Moriyasu teaches the vibration motors are positioned centrally within the mat such that the sympathetic ganglia may easily be stimulated when a back of the living body is placed atop the mat (see Figure 1).  
Regarding claim 10, it is noted none of von Buegner, Tomilson et al., or Schwab et al. specifically teach stimulation of the sympathetic ganglia is mechanically achieved via vibration motors disposed within a mat, the mat disposed on a back of the living body.  However, Moriyasu teaches stimulation of the sympathetic ganglia is mechanically achieved via vibration motors (1211, 1212, 1213, 1214, 1215, 1221, 1222, 1231, 1232, 1233, 1234, 1235) disposed within a mat (1200), the mat disposed on a back of the living body (see Figure 1 and col. 3, lines 27-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of von Buegner, Tomilson et al., and Schwab et al. to include stimulation of the sympathetic ganglia is mechanically achieved via vibration motors disposed within a mat, the mat disposed on a back of the living body, as disclosed in Moriyasu, so as to provide improved stimulation and intense massage to specific zones of the body in response to the sound (see Moriyasu: col. 2, lines 14-17).
 
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Buegner, Tomilson et al., Schwab et al., and Moriyasu, further in view of Gersin (US Publication No. 2015/0040315 A1) (previously cited).

Regarding claim 7, it is noted none of von Buegner, Tomilson et al., Schwab et al., or Moriyasu specifically teach the at least one speaker is embedded within the mat. However, Gersin teaches the at least one speaker (22) is embedded within the mat (see Figure 1 and [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mat of Moriyasu to include a speaker that is embedded within the mat, as disclosed in Gersin, since it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 12, von Buegner teaches a computer interfacing with a USB cable (16; see col. 6, lines 25-28); 
the computer playing a digital audio representation of the stimulus via at least one speaker (see col. 2, lines 21-25, col. 5, lines 4-19, col. 7, lines 52-55, and col. 10, lines 18-31); and 
the computer providing visual signals while playing the digital audio representation (see col. 2, lines 21-25, col. 5, lines 4-19, col. 7, lines 52-55, and col. 10, lines 18-31).
It is noted none of von Buegner, Tomilson et al., Schwab et al., or Moriyasu specifically teach the at least one speaker is embedded within the mat. However, Gersin teaches a computer interfacing with the mat via a USB cable (see [0021]) and the at least one speaker (22) is embedded within the mat (see Figure 1 and [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mat of Moriyasu to include a speaker that is embedded within the mat, as disclosed in Gersin, since it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claim 1 under 35 U.S.C. 112(b) has been overcome because the term “inappropriately” has been removed from the claims. However, the present amendment to claim 1 does not remove the term “inappropriately”. Thus, the rejection is maintained.
Similarly, Applicant’s arguments and/or amendments do not appear to fully address the rejection of claim 4 under 35 U.S.C. 112(b) or the rejection of claims 8 and 10-12 under 35 U.S.C. 101. Thus, these rejections are also maintained
In response to the rejection of claims 1-3, 8, and 11 under 35 U.S.C. 103 as being unpatentable over von Buegner in view of Tomlinson et al. and Schwab et al., Applicant argues that additional language and limitations have been added to clarify the scope of independent claims 1 and 8 and differentiate the present invention from the cited prior art. However, it is not clear what additional language and limitations Applicant is referring to – the present amendments to claims 1 and 8 merely correct minor informalities and do not appear to meaningfully change the scope of the claims. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791